Citation Nr: 0120033	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-11 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  A videoconference hearing before the 
undersigned was held in May 2001.


REMAND

The veteran contends that he currently has bilateral hearing 
loss which had its onset during service.  The record 
establishes that during service the veteran was a 
correctional specialist at Ft. Leavenworth.  According to the 
veteran, he went to the firing range every one to two months 
and he was not provided ear protection.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hearing loss disability is defined at 38 C.F.R. § 3.385, 
which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  Id.

Service medical records indicate that in January 1968, upon 
examination for enlistment, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
20
LEFT
5
0
0
0
20

In October 1969, upon examination for separation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
/
50
LEFT
10
5
5
/
60

The veteran contends he did not seek treatment for hearing 
loss after service because he could not afford to see a 
civilian doctor and was not aware that he could receive 
treatment at a VA facility.  Approximately two years ago, the 
veteran underwent a Department of Transportation (DOT) 
physical in connection with his employment and was informed 
that he needed hearing aids.  Subsequently, he received 
treatment and hearing aids from the VA.

The record shows that at discharge from service the veteran 
had puretone thresholds reflecting a bilateral hearing loss 
disability by VA standards.  The record indicates that the 
veteran underwent an audiological examination on September 
28, 1999; however, the examination report is not in his 
claims folder.  If it is not located (or is inadequate), 
another examination would be needed.  In a December 1999 
rating decision, the RO denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and based its decision, in part, on a report of a September 
23, 1999 VA audiological evaluation with audiometric studies 
which produced puretone thresholds in the normal range, i.e., 
hearing loss disability was not shown.  However, upon close 
review, the Board has discovered that this report reflects 
the examination of another person, not the veteran (the 
examinee's name and Social Security # are different than the 
veteran's).  Because the RO considered this misfiled record 
in denying the veteran's claim of entitlement to service 
connection for bilateral hearing loss, the case must be 
remanded so that the veteran's claim is readjudicated based 
only on evidence which pertains to him.  

The Board also notes that during the pendency of this appeal, 
38 U.S.C.A. § 5107 was amended, effective for all pending 
claims, to eliminate the requirement that the veteran submit 
a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (VCAA), § 4, 114 Stat. 2096, 2098-99 (2000) (Nov. 9, 
2000) (to be codified as amended at 38 U.S.C. § 5107).  
Consequently, the VA is obligated to assist the veteran in 
the development of his claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See VCAA, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The VCAA also requires VA to satisfy several notice 
requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should obtain a copy of the 
veteran's 
September 28, 1999, audiological 
examination from VAMC-Biloxi.  The 
examination report should then be 
associated with the claims file.
 
2.  If the RO is unable to obtain a copy 
of the veteran's September 28, 1999, 
audiological examination report (or if 
the report is inadequate), the RO should 
arrange for the veteran to have another 
VA audiological evaluation, with 
audiometric studies, to establish the 
existence and determine the etiology of 
any bilateral hearing loss disability.  
The RO should notify the veteran of the 
consequences of failing to report for the 
examination.  The veteran's claims folder 
is to be made available to the examiner 
for review in conjunction with the 
examination.  If audiometric studies 
establish that the veteran has a hearing 
loss disability by VA standards, the 
examiner should specifically provide an 
opinion whether such hearing loss is 
related to the elevated puretone 
thresholds reported at the time of the 
veteran's separation from service, or is 
otherwise related to service.  The 
examination report must include the 
rationale for any opinion given 

3.  The RO should ensure that all of the 
foregoing development is completed.  The 
RO should also ensure that any further 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.

4.  The RO should then review the 
veteran's claim.  If it remains denied, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond.  The 
case should then be returned to the 
Board, if in order, for further appellate 
review.

The appellant need take no action until notified.  He has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	George R. Senyk
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


